Citation Nr: 0003505	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-17 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including a disorder secondary to a nicotine 
dependence.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from December 1939 to 
September 1945 and from June 1949 to August 1953.  The 
veteran died in April 1998.  The appellant seeks benefits as 
the veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa. 


FINDINGS OF FACT

1.  There is no medical evidence linking the cause of the 
veteran's death to service.  

2.  There is no medical evidence that the veteran suffered 
from a nicotine dependence in service.  

3.  There is no medical evidence linking the cause of the 
veteran's death to a nicotine dependence.  



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for the cause of the 
veteran's death.  The death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312 (1999).  The principal cause of death is one which, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The contributory 
cause of death is one that contributed substantially or 
materially, combined to cause death, or aided or lent 
assistance to the production of death. 38 C.F.R. § 3.312(c).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  A number of diseases, including malignant 
tumors, are presumed to have been incurred in service if 
manifested within a year of separation from service to a 
degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, following a review of all of the 
evidence the Board finds that the appellant's claim is not 
substantiated by competent evidence, and as such it fails to 
meet the threshold requirement.  Therefore, the Board 
concludes that the appellant's claim is not well grounded.

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The Court of Appeals for Veterans Claims (Court) has 
indicated that, alternatively, a claim may be well grounded 
based upon application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  That evidence must be medical, unless 
is relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

There is no medical evidence in this case linking the cause 
of the veteran's death to service.  The death certificate 
associated with the claims file identifies the cause of death 
as non-small-cell lung cancer.  Service medical records 
contain no reference to a chronic lung disorder.  Although a 
January 1943 entry reflects complaints that included a cough, 
the diagnosis at that time was influenza, and during a 
separation examination in July 1953, the veteran's lungs were 
reportedly normal.  There is no medical evidence of a 
malignant tumor within a year of the veteran's separation 
from service, and an examination in June 1980 revealed no 
abnormality of the veteran's lungs.  There is also no medical 
evidence that the lung cancer which resulted in the veteran's 
demise otherwise was related to the veteran's service.  

The appellant maintains that the veteran's lung cancer was 
the result of smoking which she asserts had its onset in 
service.  She testified during a hearing in December 1998 
that the she knew the veteran before he began service, that 
he began smoking during service, and that the veteran stopped 
smoking many years before developing lung cancer because the 
smoking made him ill at one point.  She also indicated that 
the veteran did not receive medical treatment at that time, 
although she indicated that the veteran experienced 
considerable coughing.  In addition, the appellant's sister, 
who was present at the hearing, although unsworn, indicated 
that she was a nurse and offered comments.  However, her 
comments were largely limited to indicating that she could 
not remember when the veteran stopped smoking.  

For cases filed after June 9, 1998, 38 U.S.C.A. § 1103 
provides that service connection may be granted only if a 
tobacco-related disability was manifest during service or to 
the requisite degree of disability within any applicable 
presumptive period.  For cases, such as this one, filed on or 
before that date, the limitations of 38 U.S.C.A. § 1103 do 
not apply.  

Pursuant to the provisions applicable prior to the June 1998 
legislative change, service connection may be granted for a 
tobacco-related disability on the basis that the disability 
is secondary to nicotine dependence which arose from a 
veteran's tobacco use during service.  VAOPGCPREC 19-97 (May 
13, 1997).  A determination as to whether service connection 
is warranted for a disability or death attributable to 
tobacco use subsequent to military service depends on whether 
post-service tobacco use resulted from nicotine dependence 
arising in service, and therefore is secondarily service 
connected pursuant to 38 C.F.R. § 3.310(a) (1999).  
VAOPGCPREC 19-97 at 3.  This determination depends upon 
whether the veteran acquired a dependence on nicotine in 
service, and whether that dependence may be considered the 
proximate cause of a disability resulting from the use of 
tobacco products by the veteran.  If each of these three 
questions is answered in the affirmative, service connection 
should be established on a secondary basis.  Id. at 5.  If it 
is determined that, as a result of nicotine dependence 
acquired in service, a veteran continued to use tobacco 
products following service, adjudicative personnel must 
determine whether the post-service usage of tobacco products 
was the proximate cause of the disability or death upon which 
the claim is predicated.  Id. at 6, 7.  See also VAOPGPREC 2-
93 (Jan. 13, 1993).  

The veteran's service medical records contain a reference to 
smoking one package of cigarettes daily, and the appellant's 
testimony that the veteran began to smoke during service is 
presumed credible for determining whether the appellant has 
submitted a well-grounded claim.  However, there is no 
medical evidence that the veteran's cigarette smoking in 
service constituted a nicotine dependence.  Even assuming 
that the appellant implicitly expressed an opinion through 
her testimony that the veteran's smoking in service 
constituted nicotine dependence, nicotine dependence is a 
disease, see USB Letter 20-97-14 (Jul. 24, 1997), and a lay 
claimant is not competent to diagnose a disease or otherwise 
offer an opinion concerning a matter that requires medical 
competence.  See Espiritu v. Derwinski,  2 Vet. App. 492 
(1992).  In addition, there is no medical evidence linking 
the veteran's lung cancer to smoking, let alone, nicotine 
dependence.  Without competent medical evidence linking the 
veteran's death to service, the appellant's claim is not well 
grounded. 


ORDER

A claim for service connection for the cause of the veteran's 
death is denied, as not well grounded.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

